DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 20121 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3-11, 21 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [U.S. Patent No. 10304620 B2] in view of Smeys et al. [U.S. Patent No. 8410576 B2].
Regarding claim 1, Lee discloses an inductor (e.g., 200, column 6, lines 46-51, Figures 1 and 4) comprising:
a body (e.g., 194, Figure 4) including a support member (e.g., 111 and layer 150 next to 111) including a through-hole (e.g., body 194 passing through support layer 111, and 150, Fig. 4) and a via hole (e.g., hole where via 130 is disposed, Fig. 4), an insulator (e.g., part of 150) disposed on the support member 111 and including a first opening (e.g., where coil pattern 120 is disposed, Fig. 4) exposing portions of the support member 111, and a coil pattern (e.g., 120) disposed in the first opening, and
an external electrode (e.g., 195) disposed on an external surface of the body 194 and electrically connected to the coil pattern (e.g., 120),
wherein the support member has multilayer structure of at least first insulating layer (e.g., 111) and second insulating layer (e.g., portion of insulating layer 150 next to 111 where coil pattern 120 and a coil pattern 161 are disposed) being in contact with each other, and the via hole (e.g., where 130 is disposed) penetrates through both the first and second insulating layer (see Fig. 4), and
the second insulating layer (e.g., portion of insulating layer 150 next to 111 where coil pattern 120 and a coil pattern 161 are disposed) includes a second opening (e.g., 
Lee discloses the instant claimed invention discussed above except for the coil pattern including a plurality of layers including a seed layer in contact with the support member.
Smeys discloses coil pattern (e.g., 144, Fig. 20, shown also in Fig. 12A and 12B for steps in production) including a plurality of layers including a seed layer (e.g., 150, Fig. 12A and 12B) in contact with support member (e.g., 122 /140, Fig. 20, shown in Fig. 12A, 12B for steps in production).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil patterns with seed layer as taught by Smeys to the coil structure of Lee to provide strong adhesion of coil pattern to the support member and to promote and improve plating development for the succeeding coil pattern.
Regarding claim 3, Lee discloses a width of the second opening (e.g., where the one of the coil pattern 161 next to 120 is disposed) of the second insulating layer (e.g., portion of insulating layer 150 next to 111 where coil pattern 120 and a coil pattern 161 are disposed) is smaller than that of the first opening (e.g., where the coil pattern 120 is disposed) of the insulator [see Fig. 4].
Regarding claim 4, Lee discloses the instant claimed invention discussed above except for the seed layer is disposed in the second opening.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil patterns with seed layer disposed in second opening as taught by Smeys to the coil structure of Lee to provide strong adhesion of coil pattern to the support member and to promote and improve plating development for the succeeding coil pattern.
Regarding claim 5, Lee discloses the instant claimed invention discussed above except for a thickness of the first insulating layer is 10 µm or more and less than 60µm and a thickness of the second insulating layer is 5µm or more to 20µm or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the first insulating layer is 10 µm or more and less than 60µm and a thickness of the second insulating layer is 5µm or more to 20µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0015, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 6, Lee discloses the coil pattern includes an upper coil pattern (e.g., 191) disposed on one surface of the support member (e.g., 111, 150) and a lower coil pattern (e.g., 191) disposed on the other surface of the support member opposing the one surface (see Fig. 4).

Smeys discloses upper coil pattern 144 and lower coil pattern 126 are connected to each other by the seed layer 150 disposed a via hole (e.g., 142T shown in Fig. 9B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil patterns connected to each other by seed layer disposed in via hole as taught by Smeys to the coil structure of Lee to provide strong adhesion of coil pattern and to promote and improve electrical continuity with the coil patterns.
Regarding claim 8, Lee discloses the upper coil pattern 191 has a T-shaped cross-sectional shape (inverted T) of which a width of a lower surface is smaller than that of an upper surface, and the lower coil pattern has a rectangular cross-sectional shape [see Fig. 4].
Regarding claim 9, Lee discloses the lower coil pattern (e.g., the other 191 pattern) does not include the seed layer (see Fig. 4).
Regarding claim 10, Lee discloses the first insulating layer 111 includes an Ajinomoto build-up film (ABF) [Col. 4, Lines 1-5].
Regarding claim 11, Lee discloses the second insulating layer (e.g., portion of insulating layer 150 next to 111) includes an Ajinomoto build-up film (ABF) [Col. 5, Lines 33-35].

a body (e.g., 194, Figure 4) including a support member (e.g., 111 and layer 150 next to 111) including a through-hole (e.g., body 194 passing through support layer 111, and 150, Fig. 4) and a via hole (e.g., where via 130 is disposed, Fig. 4) spaced apart, 
an insulator (e.g., part of 150) disposed on the support member and including a first opening (e.g., opening where coil pattern 120 is disposed) exposing portions of the support member, and 
a coil pattern (e.g., 120) disposed in the first opening, and
an external electrode (e.g., 195) disposed on an external surface of the body 194 and electrically connected to the coil pattern (e.g., 120, 161, Fig. 4),
wherein the support member has multilayer structure of at least first insulating layer (e.g., 111) and second insulating layer (e.g., portion of insulating layer 150 next to 111 where coil pattern 120 and a coil pattern 161 are disposed), and the via hole (where via 130 is disposed) penetrates through both the first and second insulating layer (see Figure 4),
the second insulating layer includes a second opening (e.g., where the one of the coil pattern 161 next to 120 is disposed) having a spiral shape (shown in Fig. 1) corresponding to a shape of the first opening of the insulator.
Lee discloses the instant claimed invention discussed above except for the coil pattern including a plurality of layers including a seed layer in contact with the support member.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil patterns with seed layer as taught by Smeys to the coil structure of Lee to provide strong adhesion of coil pattern to the support member and to promote and improve plating development for the succeeding coil pattern.
Regarding claim 23, Lee discloses a width of the second opening (e.g., where the one of the coil pattern 161 next to 120 is disposed) of the second insulating layer (e.g., portion of insulating layer 150 next to 111 where coil pattern 120 and a coil pattern 161 are disposed) is smaller than that of the first opening (e.g., where the coil pattern 120 is disposed) of the insulator [see Fig. 4].
Regarding claim 24, Lee discloses the instant claimed invention discussed above except for the seed layer is disposed in the second opening.
Smeys discloses the seed layer 150 is disposed in a second opening (e.g., opening coil pattern 144 is disposed, column 3, lines 49-55, Fig. 12A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil patterns with seed layer disposed in second opening as taught by Smeys to the coil structure of Lee to provide 
Regarding claim 25, Lee discloses the coil pattern includes an upper coil pattern (e.g., 191) disposed on one surface of the support member (e.g., 111, 150) and a lower coil pattern (e.g., 191) disposed on the other surface of the support member opposing the one surface (see Fig. 4).
Regarding claim 26, Lee discloses the instant claimed invention discussed above except for the upper coil pattern and lower coil pattern are connected to each other by the seed layer  disposed the via hole.
Smeys discloses upper coil pattern 144 and lower coil pattern 126 are connected to each other by the seed layer 150 disposed a via hole (e.g., 142T shown in Fig. 9B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil patterns connected to each other by seed layer disposed in via hole as taught by Smeys to the coil structure of Lee to provide strong adhesion of coil pattern and to promote and improve electrical continuity with the coil patterns.
Regarding claim 27, Lee discloses the upper coil pattern 191 has a T-shaped cross-sectional shape (inverted T) of which a width of a lower surface is smaller than that of an upper surface, and the lower coil pattern has a rectangular cross-sectional shape [see Fig. 4].
Regarding claim 28, Lee discloses the lower coil pattern (e.g., the other 191 pattern) does not include the seed layer (see Fig. 4).

a body (e.g., 194, column 3, lines 63-64, Figure 4) including a support member  (e.g., 111 and layer 150 next to 111) including a through-hole (e.g., body 194 passing through support layer 111, and 150, Fig. 4) and a via hole (e.g., where via 130 is disposed), 
an insulator (e.g., part of 150) disposed on the support member and including a first opening (e.g., opening where coil pattern 120 is disposed)  exposing portions of the support member, and 
a coil pattern (e.g., 120) disposed in the first opening, and 
an external electrode (e.g., 195, column 3, line 64, Fig. 4) disposed on an external surface of the body 194 and electrically connected to the coil pattern (e.g., 120,161),
wherein the support member has multilayer structure of at least first insulating layer (e.g., 111) and second insulating layer (e.g., portion of insulating layer 150 next to 111 where coil pattern 120 and a coil pattern 161 are disposed), and the via hole (e.g., where via 130 is disposed) penetrates through both the first and second insulating layer,
the second insulating layer includes a second opening (e.g., opening where coil pattern 161 is disposed), provided in each turn of the coil pattern, having a shape corresponding to that of first opening of the insulator (e.g., opening where coil pattern 120 is disposed) (see FIG. 4).

Smeys discloses coil pattern (e.g., 144, Fig. 20, shown also in Fig. 12A and 12B for steps in production) including a plurality of layers including a seed layer (e.g., 150, Fig. 12A and 12B) in contact with support member (e.g., 122 /140, Fig. 20, shown in Fig. 12A, 12B for steps in production).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil patterns with seed layer as taught by Smeys to the coil structure of Lee to provide strong adhesion of coil pattern to the support member and to promote and improve plating development for the succeeding coil pattern.
Regarding claim 30, Lee discloses the instant claimed invention discussed above except for a width of the second opening of the second insulating layer, in which the seed layer is disposed in, is smaller than that of the first opening of the insulator.
Smeys discloses a width of a second opening (e.g., 142T, shown in Fig. 9B) of a second insulating layer (e.g., 140, Fig. 20 and 9), in which seed layer (e.g., 150, Fig. 10B, 11B) is disposed in, is smaller than that of a first opening of the insulator 152 (see Fig. 11B and Fig. 20 for the final structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have second opening of second insulating layer, in which the seed layer is disposed in, smaller than that of first opening of the 
Regarding claim 31, Lee discloses the second opening (where coil pattern 161, Fig. 4, is disposed) has a spiral shape (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837